DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-10 are related to a system. Claims 11-14 are related to a method. Claim 15 is related to a computer-readable medium that is considered as non-transient on Page 9, line 23 of the applicant’s specification. Accordingly, claims 1-15 are all within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

An apparatus for assisting a user to plan a puncture trajectory between a portal vein and a hepatic vein of a subject, the apparatus comprising: 
a data interface configured to receive anatomical data of the subject, the anatomical data of the subject comprising three-dimensional data of at least one portal vein and at least one hepatic vein of the subject; characterized in that
the apparatus further comprises a data processor configured to calculate at least one candidate puncture trajectory based on the anatomical data, multiple criteria, and a tradeoff among the multiple criteria; and
	the multiple criteria comprises:
	-Spatial distance of the puncture trajectory (DH-P); and
	at least one of the following:
	- Spatial distance between bifurcation of main branch of portal vein and the puncture point on the portal vein (DP-B);
	- Steepness (thetax-y) of the puncture trajectory with respect to the transverse plane (x-y) of the subject; and
	- Puncture slice distance (ZH-P) along the longitudinal direction (z) of the subject.

The Examiner submits that the claims constitute “certain methods of organizing human activity, specifically managing human interactions because the steps to calculate at least one puncture trajectory to aid a user in performing a puncture procedure are to provide aid for a user performing a procedure on a patient. Additionally, the claims constitute the abstract idea of mathematical concepts because the “multiple criteria” and other numerical factors such as the anatomical data and tradeoff values are used to “calculate” a puncture trajectory, which can also be represented numerically.

Claims 11 and 15 recite similar at least one abstract ideas.

Any limitations not identified above as part of a mental process are deemed “additional elements” and will be discussed in further detail below. 

Accordingly, the claims as a whole recite at least one abstract idea.

Furthermore, the depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract:

Claims 2 and 12 recite the steps of “adjusting” the tradeoff values and then to calculate the at least one trajectory, thus further defining the at least one abstract idea. Claim 3, 13 and 14 recite a further explanation of the tradeoff data that is used to calculate the trajectory. Claim 6 recites the step of generating an image to visualize the calculated trajectory, therefore further describing the at least one abstract idea. Claim 7 further describes the tradeoff values for the calculation. Claim 9 recites calculating a value that is objective.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea for claim 1 are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

An apparatus for assisting a user to plan a puncture trajectory between a portal vein and a hepatic vein of a subject, the apparatus comprising: 
a data interface configured to receive anatomical data of the subject, the anatomical data of the subject comprising three-dimensional data of at least one portal vein and at least one hepatic vein of the subject; characterized in that (merely data-gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data))
the apparatus further comprises a data processor configured to (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f) calculate at least one candidate puncture trajectory based on the anatomical data, multiple criteria, and a tradeoff among the multiple criteria; and
	the multiple criteria comprises:
	-Spatial distance of the puncture trajectory (DH-P); and
	at least one of the following:
	- Spatial distance between bifurcation of main branch of portal vein and the puncture point on the portal vein (DP-B);
	- Steepness (thetax-y) of the puncture trajectory with respect to the transverse plane (x-y) of the subject; and
	- Puncture slice distance (ZH-P) along the longitudinal direction (z) of the subject.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of the apparatus further comprising a data processor, Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). 

Regarding the additional limitations of a data interface configured to receive anatomical data of the subject, the anatomical data of the subject comprising three-dimensional data of at least one portal vein and at least one hepatic vein of the subject, these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to assist a user to plan a puncture trajectory, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, the independent claims do not recite additional elements that integrate the judicial exceptions into a practical application.

Additionally, dependent claims recite additional elements that do not further limit the at least one abstract idea:

Claims 2, 4 and 12, 13 recite receiving a first user input to start the processing of adjusting the tradeoff values, this is considered as pre-solution activity for the abstract idea; outputting the at least one candidate trajectory as further described in claim 5 is considered as post-solution activity. Claim 8 recites the use of generic computer components to retrieve the trajectories. Claim 9 recites outputting the values, and is thus post-solution activity. Claim 10 recites further describing the pre solution activity data that is gathered.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitations of the apparatus further comprising a data processor, Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). 

Regarding the additional limitations of a data interface configured to receive anatomical data of the subject, the anatomical data of the subject comprising three-dimensional data of at least one portal vein and at least one hepatic vein of the subject, these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g) and (d)(II), including “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-15 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 USC 103 as being unpatentable over US 2010/0217117 A1 to Glossop et al. (“Glossop”) in view of US 2018/0228554 A1 to Strommer et al. (“Strommer”):

Regarding claim 1:
Glossop teaches an apparatus for assisting a user to plan a puncture trajectory between a portal vein and a hepatic vein of a subject, the apparatus comprising: a data interface configured to receive anatomical data of the subject, the anatomical data of the subject comprising three-dimensional data of at least one portal vein and at least one hepatic vein of the subject; characterized in that ([0009]- system is used for a TIPS procedure. [0017]- the system can assist in determining the trajectory of a needle to puncture a vein. The system includes data gathering capabilities to gather anatomical data of the injection site on the portal and hepatic veins; the anatomical data is represented in a 3D computer model of the target vessel.)
the apparatus further comprises a data processor configured to calculate at least one candidate puncture trajectory based on the anatomical data, multiple criteria, …; and ([0067]- based on gathered data, the puncture trajectory paths can be calculated or estimated based on the vein anatomy and positioning metrics)
the multiple criteria comprises: - Spatial distance of the puncture trajectory (DH-P); and ([0074]- multiple criteria and data points are considered for the calculation including the distance to the vessel (the spatial distance of the puncture trajectory)
at least one of the following: - Spatial distance between bifurcation of main branch of portal vein and the puncture point on the portal vein (DP-B); - Steepness (thetax-y) of the puncture trajectory with respect to the transverse plane (x-y) of the subject; and - Puncture slice distance (ZH-P) along the longitudinal direction (z) of the subject. ([0072, 0076]- other datapoints are used to calculate the trajectory, including the target distance [0075]- distances on the ultrasound coordinates using the scan plan can be used for positioning to carry out the procedure )
Glossop however does not explicitly teach:
tradeoff among the multiple criteria
Strommer however teaches before the effective filing date of the current invention that when planning a procedure involving inserting a catheter through a patient’s vein, a user performing the procedure can, through an interface, manipulate the parameters of the positioning of the stent with markers to perform the procedure (the change in positioning is interpreted as including a tradeoff among the multiple criteria) [0078-0084]. 
Therefore, it would have been obvious to one of ordinary skill in the art of stent procedures before the effective filing date of the current invention to include the tradeoff criteria inclusion of Strommer to the system of Glossop because it provides better controllability for the medical professional to perform the procedure

Claims 11 and 15 are rejected in a similar manner to claim 1.

Regarding claim 2:
Glossop/Strommer teaches all of the limitations of claim 1. Glossop however does not teach:
wherein the data processor is further configured, upon receiving a first user input for adjusting the tradeoff among the multiple criteria, to adjust the tradeoff among the multiple criteria on basis of the first user input, and
to calculate the at least one candidate puncture trajectory on basis of the anatomical data, the multiple criteria and the adjusted tradeoff among the multiple criteria, and the data interface is further configured to output the at least one candidate puncture trajectory. 
Strommer however teaches before the effective filing date of the current invention that when planning a procedure involving inserting a catheter through a patient’s vein, a user performing the procedure can, through an interface, manipulate the parameters of the positioning of the stent with markers to perform the procedure (the change in positioning is interpreted as including a tradeoff among the multiple criteria of positioning metrics) [0078-0084]. The trajectories are calculated and displayed for the user [0084]. Movements of the lumen (the vessel’s anatomical data) are taken into consideration along with user input [0085].
Therefore, it would have been obvious to one of ordinary skill in the art of stent procedures before the effective filing date of the current invention to include the tradeoff criteria inclusion of Strommer to the system of Glossop/ Strommer because it provides better controllability for the medical professional to perform the procedure

Claims 12 is rejected in a similar manner to claim 2.

Regarding claim 3:
Glossop/Strommer teaches all of the limitations of claim 1. Glossop however does not teach:
The apparatus of Claim 1, wherein the data processor is further configured to calculate at least one candidate puncture trajectory on basis of the anatomical data, the multiple criteria, and a predetermined tradeoff among the multiple criteria, and the predetermined tradeoff represents an extreme choice of the tradeoff among the multiple criteria. 
Strommer however teaches before the effective filing date of the current invention that when planning a procedure involving inserting a catheter through a patient’s vein, a user performing the procedure can, through an interface, manipulate the parameters of the positioning of the stent with markers to perform the procedure (the change in positioning is interpreted as including a tradeoff among the multiple criteria of positioning metrics) [0078-0084]. The trajectories are calculated and displayed for the user [0084]. Movements of the lumen (the vessel’s anatomical data) are taken into consideration along with user input [0085]. Boundaries of the lumen vessel are considered (interpreted as the extreme choice) [0093].
Therefore, it would have been obvious to one of ordinary skill in the art of stent procedures before the effective filing date of the current invention to include the tradeoff criteria inclusion of Strommer to the system of Glossop/ Strommer because it provides better controllability for the medical professional to perform the procedure

Claims 13 and 14 are rejected in a similar manner to claim 3.

Regarding claim 4:
Glossop/Strommer teaches all of the limitations of claim 1. Glossop further teaches further comprising a user interface configured to receive the first user input and to present the at least one candidate puncture trajectory. ([0046]- the system can receive user inputs. [0025]- display of the future determined trajectories)

Regarding claim 5:
Glossop/Strommer teaches all of the limitations of claim 4. Glossop however does not teach:
wherein the user interface is further configured to present the at least one candidate puncture trajectory along with the associated tradeoff among the multiple criteria. 
Strommer however teaches before the effective filing date of the current invention that when planning a procedure involving inserting a catheter through a patient’s vein, a user performing the procedure can, through an interface, manipulate the parameters of the positioning of the stent with markers to perform the procedure (the change in positioning is interpreted as including a tradeoff among the multiple criteria of positioning metrics) [0078-0084]. The trajectories are calculated and displayed for the user along with the tradeoffs in the form of the user inputted markers [0084]. Movements of the lumen (the vessel’s anatomical data) are taken into consideration along with user input [0085].
Therefore, it would have been obvious to one of ordinary skill in the art of stent procedures before the effective filing date of the current invention to include the tradeoff criteria inclusion of Strommer to the system of Glossop/ Strommer because it provides better controllability for the medical professional to perform the procedure

Regarding claim 6:
Glossop/Strommer teaches all of the limitations of claim 1. Glossop further teaches wherein the data processor is further configured to generate an image of the region-of-interest overlaid with the at least one candidate puncture trajectory. ([0067]- based on gathered data, the puncture trajectory paths can be calculated or estimated based on the vein anatomy and positioning metrics and shown on display)

Regarding claim 7:
Glossop/Strommer teaches all of the limitations of claim 1. Glossop however does not teach:
wherein the tradeoff among the multiple criteria is represented by at least one weight, each weight is associated with one of the multiple criteria.
Strommer however teaches before the effective filing date of the current invention that when planning a procedure involving inserting a catheter through a patient’s vein, a user performing the procedure can, through an interface, manipulate the parameters of the positioning of the stent with markers to perform the procedure (the change in positioning is interpreted as including a tradeoff among the multiple criteria of positioning metrics) [0078-0084]. It can be inteprerted that extreme tradeoffs or marker points can be givne higher weights, and thus more influence on calculating the trajectory. The trajectories are calculated and displayed for the user [0084]. Movements of the lumen (the vessel’s anatomical data) are taken into consideration along with user input [0085].
Therefore, it would have been obvious to one of ordinary skill in the art of stent procedures before the effective filing date of the current invention to include the tradeoff criteria inclusion of Strommer to the system of Glossop/ Strommer because it provides better controllability for the medical professional to perform the procedure


Regarding claim 8:
Glossop/Strommer teaches all of the limitations of claim 1. Glossop further teaches wherein the data processor is further configured to store historical data comprising the calculated at least one candidate puncture trajectory associated with each first user input received, and ([0025]- previously mapped portal veins can be used for the trajectory)
to retrieve, upon a second user input for selecting a received first user input, the at least one candidate puncture trajectory associated with the selected first user input from the stored historical data. ([0067]- previously mapped portal veins can retrieved for the user)

Regarding claim 9:
Glossop/Strommer teaches all of the limitations of claim 1. Glossop further teaches wherein the data processor is further configured to calculate, for each of at least one of the multiple criteria, an objective value achieved by one of the at least one candidate puncture trajectory, and the data interface is configured to output the calculated objective value(s). ([0067]- based on gathered data, the puncture trajectory paths can be calculated (calculated meaning an objective numerical trajectory and values).)

Regarding claim 10:
Glossop/Strommer teaches all of the limitations of claim 1. Glossop further teaches wherein the anatomical data comprises three-dimensional ultrasound data of the at least one portal vein and at least one hepatic vein of the subject. ([0017]- 3D ultrasound of the area vein is given by the system)


Conclusion
The following references have been noted as relevant however have not been used in the above rejections:
WO2006027781A2 to EICHLER teaches of determining a trajectory of a stent in a vessel using user inputs
Tsauo NPL teaches of using software for aiding in a TIPS procedure using estimated trajectories to improve punctures for the guided stent
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        4/28/22